Case 6:19-cv-01338-PGB-GJK Document 13 Filed 08/19/19 Page 1 of 5 PagelD 64

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

MICHAEL R. McNEIL,

Plaintiff, CASE NO: 6:19-cv-1338-ORL-40GIK
Vv.

MICHAEL MORGAN, MICHELLE MORGAN,
and MIKE & DONNIE ENTERPRISES INC.,
d/b/a HOT DIGGITY DOGS,

Defendant.
/

 

ANSWER AND DEFENSES
The Defendants, MICHAEL MORGAN, MICHELLE MORGAN and MIKE &
DONNIE ENTERPRISES, INC., d/b/a HOT DIGGITY DOGS (hereinafter, collectively
“The Defendants”), by and through their undersigned attorney, respond to the Plaintiff's
Complaint and say as follows to the correspondingly numbered allegations:

JURISDICATION AND PARTIES

lL. These Defendants admit the allegations of Paragraph 1 for jurisdictional
purposes only, otherwise same are denied.

2. These Defendants admit the allegations of Paragraph 2.

3. These Defendants are without knowledge as to the allegations of Paragraph
3 and therefore deny same.

4, These Defendants are without knowledge as to the allegations of Paragraph
4 and therefore deny same.

5, Admitted.
Case 6:19-cv-01338-PGB-GJK Document 13 Filed 08/19/19 Page 2 of 5 PagelD 65

6. Admitted.
7. Admitted,
8. These Defendants are without knowledge insofar as Plaintiff's

characterization of the “events” that gave rise to this law suit. These Defendants admit that
venue is proper in the Middle District, Jacksonville Division.
COUNT I- VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

9, These Defendants can neither admit nor deny the allegations of Paragraph 9
to the extent such allegations speak for themselves. The Americans With Disabilities Act
speaks for itself. Otherwise, the allegations of this paragraph are denied.

10. These Defendants can neither admit nor deny the allegations of Paragraph 10
to the extent such allegations speak for themselves. The Americans With Disabilities Act
speaks for itself. Otherwise, the allegations of this paragraph are denied.

11. These Defendants can neither admit nor deny the allegations of Paragraph 11
to the extent such allegations speak for themselves. The Americans With Disabilities Act
speaks for itself. Otherwise, the allegations of this paragraph are denied.

12. These Defendants can neither admit nor deny the allegations of Paragraph 12
to the extent such allegations speak for themselves. The Americans With Disabilities Act
speaks for itself. Otherwise, the allegations of this paragraph are denied.

13. These Defendants can neither admit nor deny the allegations of Paragraph 13
to the extent such allegations speak for themselves. The Americans With Disabilities Act
speaks for itself. Otherwise, the allegations of paragraph are denied.

14. These Defendants admit the allegations of Paragraph 14.
Case 6:19-cv-01338-PGB-GJK Document 13 Filed 08/19/19 Page 3 of 5 PagelD 66

15. Denied.

16. Denied.

17. These Defendants can neither admit nor deny the allegations of Paragraph 17
to the extent such allegations speak for themselves. The Americans With Disabilities Act

speaks for itself. Otherwise, the allegations of paragraph are denied.

18. Denied,
19. Denied.
20. Denied.
21. Denied.
22. Denied.

23. These Defendants admit the Middle District of Florida has authority to grant
injunctive relief but deny that the Plaintiffis entitled to such relief.
DEFENSES
FIRST DEFENSE
No act or omission on the part of these Defendants caused or contributed to any of
the alleged injuries, damages or issues claimed by the Plaintiff. Therefore, the Plaintiff's is
not entitled to recover anything from these Defendants.
SECOND DEFENSE
These Defendants are in compliance with the Americans With Disabilities Act.
THIRD DEFENSE
The Plaintiff lacks standing because the Plaintiff was not deterred from visiting the

premises nor can Plaintiff establish an intent to visit the premises in the future.
Case 6:19-cv-01338-PGB-GJK Document 13 Filed 08/19/19 Page 4 of 5 PagelD 67

FOURTH DEFENSE
These Defendants provided adequate access to their business to persons with
disabilities by using methods such as customer service.
FIFTH DEFENSE
Plaintiff requested modifications to the Defendants’ business would pose an undue
burden.
DEMAND FOR JURY TRIAL

These Defendants demand a tnal by jury on all issues so triable.

WHEREFORE, the Defendants, MICHAEL MORGAN, MICHELLE MORGAN
and MIKE & DONNIE ENTERPRISES, INC., d/b/a HOT DIGGITY DOGS, hereby
demand judgment be entered on their behalf, that they be awarded the costs of the defense
and any other relief that this Honorable Court deems proper and appropriate in the premises.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 14'S ay of August 2019, | electronically
filed the foregoing with the Clerk of the Court using CM/ECF system which will send a
notice of electronic filings via the Court’s ECF system to the following: Joe M. Quick,
Esquire, JMQuickEsa@égmail.com. I further certify that I mailed the foregoing document
and the notice of electronic filing by first-class mail to the followmg non-CM/ECF

participants: None.

Michael S. Rywant) Esquire

Florida Bar No.: 240354

Primary email: msrywant(@rywantalvarez.com

Secondary email: nwachter@érywantalvarez.com
servicecerywantalvarez.com

Carla M. Sabbagh, Esquire

Florida Bar No.: 72727

 
Case 6:19-cv-01338-PGB-GJK Document 13 Filed 08/19/19 Page 5 of 5 PagelD 68

Primary email: csabbagh@rywantalvarez.com
Secondary email: creneke@crywantalvarez.com
Anthony J. Livingston, Esquire

Florida Bar No.: 0028050

Primary email: alivingston@rywantaivarez.com
Secondary emails: nwachter@rywantalvarez.com
Rywant, Alvarez, Jones, Russo & Guyton, P.A,
2440 §.W. 76" Street, Ste. 130

Gainesville, Florida 32608

(Tel) 352-333-3700

(Fax) 352-333-3706

Attomeys for Defendants

 
